NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

T.P.,                                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-3676
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 4, 2019.

Appeal from the Circuit Court for
Highlands County; Angela J. Cowden,
Judge.

Howard L. Dimmig, II, Public Defender,
and Clark E. Green, Assistant Public
Defender, Bartow for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Pamela Cordova
Papasov, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.